         Case 5:13-cr-40057-DDC Document 180 Filed 06/01/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

        Plaintiff,
                                                                  Case No. 13-40057-01-DDC
v.

JONATHAN KEARN,

        Defendant.


                                  MEMORANDUM AND ORDER

        This matter comes before the court on pro se1 prisoner Jonathan Kearn’s Motion for the

Appointment of Counsel (Doc. 176) and Application to Proceed without Prepayment of Fees

(Doc. 177). For the reasons explained below, the court grants Mr. Kearn’s Motion for the

Appointment of Counsel (Doc. 176). But the court denies his Application to Proceed without

Prepayment of Fees (Doc. 177).

        I.      Background

        On May 29, 2013, the grand jury indicted Mr. Kearn on three charges: (1) producing a

visual depiction of a minor engaged in sexually explicit conduct, in violation of 18 U.S.C.

§ 2251(b); (2) distributing a visual depiction of a minor engaged in sexually explicit conduct, in

violation of 18 U.S.C. § 2252(a)(2); and (3) possessing a visual depiction of a minor engaged in

sexually explicit conduct, in violation of 18 U.S.C. § 2252(a)(4)(B). Doc. 15. After a four-day

trial in May 2015, a jury convicted Mr. Kearn on all three charges. Doc. 97. This court



1
         Because Mr. Kearn proceeds pro se, the court construes his filings liberally and holds them to a
less stringent standard than formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not assume the role of advocate for a pro se litigant. Id.
         Case 5:13-cr-40057-DDC Document 180 Filed 06/01/20 Page 2 of 8




sentenced Mr. Kearn to 292 months’ imprisonment on Count 1, 240 months’ imprisonment on

Count 2, and 120 months’ imprisonment on Count 3, all to run concurrently. Doc. 123. The

court also ordered five years of supervised release. Id. Mr. Kearn appealed his conviction to the

Tenth Circuit. United States v. Kearn, 863 F.3d 1299, 1302–03 (10th Cir. 2017). The Tenth

Circuit affirmed Mr. Kearn’s conviction. Id. at 1313; see also Doc. 152-1. Mr. Kearn petitioned

for a writ of certiorari from the United States Supreme Court, which the Court denied on May

21, 2018. Doc. 156.

       On April 25, 2019, Mr. Kearn filed a Motion for Relief under 28 U.S.C. § 2255 along

with 70 exhibits, asking the court to vacate his sentence based on ineffective assistance of trial

counsel. Doc. 157. Mr. Kearn filed an amended § 2255 motion (Doc. 165) and also filed a

Motion to Correct (Doc. 167), asking the court to consider his previously filed exhibits with his

amended § 2255 motion. The court granted this motion and considered Mr. Kearn’s previously

filed exhibits with his amended § 2255 motion.

       The court considered and rejected all but one of Mr. Kearn’s claims. Doc. 173 at 22–25.

The lone surviving claim asserted that Mr. Kearn’s counsel informed him that he could not plead

guilty because “he would essentially be lying to the court and thus committing perjury . . . .”

Doc. 165 at 37–38. The court concluded that—on the record currently before the court—it

couldn’t conclude that Mr. Kearn received constitutionally adequate representation from counsel

about the government’s plea offer. Specifically, the government hadn’t contested the factual

basis for Mr. Kearn’s claim. So, the court concluded that this claim “may warrant” an

evidentiary hearing. Doc. 173 at 24. But, citing logistical constraints due to the COVID-19

pandemic, the court ordered the government to submit an affidavit from Mr. Kearn’s former

counsel, addressing Mr. Kearn’s remaining claim. Id. at 24–25. The court noted that “[a]fter all



                                                 2
         Case 5:13-cr-40057-DDC Document 180 Filed 06/01/20 Page 3 of 8




parties have reviewed the affidavit, the court will evaluate next steps and, if an evidentiary

hearing is warranted, the steps required to facilitate Mr. Kearn’s travel.” Id. at 25.

        Mr. Kearn made several filings after the court’s order. First, Mr. Kearn filed a “Notice of

Intent under 28 U.S.C. § 2246,” (Doc. 175), declaring his intent to “prepare written

interrogatories and a counter affidavit” after his former counsel files his affidavit. Id. at 1.

Second, Mr. Kearn filed a Motion for Appointment of Counsel (Doc. 176). Third, Mr. Kearn

filed an Application to Proceed without Prepayment of Fees (Doc. 177).

        The government then filed an affidavit from Mr. Kearn’s former counsel on May 20,

2020. Doc. 178; Doc. 178-1. This affidavit contests the allegations in Mr. Kearn’s § 2255

motion on the remaining ineffective assistance claim.

        II.     Legal Standard

        Generally, a defendant has no right to the assistance of counsel on a collateral attack.

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). Instead, the court may appoint counsel for a

“financially eligible person” “seeking relief under section . . . 2255 of title 28” if “the interests of

justice so require . . . .” 18 U.S.C. § 3006A(a)(2)(B). But, “[i]f an evidentiary hearing is

warranted, the judge must appoint an attorney to represent a moving party who qualifies to have

counsel appointed under 18 U.S.C. § 3006A.” Rules Governing Section 2255 Proceedings Rule

8(c) (emphasis added). Rule 8(c), the Tenth Circuit has held, requires the court to appoint

counsel when it determines a hearing is necessary in a § 2255 case. See Swazo v. Wyo. Dep’t of

Corrs. State Penitentiary Warden, 23 F.3d 332, 334 (10th Cir. 1994) (“If the district court

determines a hearing is required [for a § 2255 case] it must appoint counsel.”); see also United

States v. Lewis, 21 F. App’x 843, 845 (10th Cir. 2001) (affirming the rationale in Swazo, holding

“that a violation of Rule 8(c) requires automatic reversal”). Thus, if a § 2255 defendant is



                                                   3
         Case 5:13-cr-40057-DDC Document 180 Filed 06/01/20 Page 4 of 8




“financially eligible” under § 3006A, and the court has determined a hearing is required, the

court must appoint counsel for the defendant.

       III.    Discussion

       In his motion, Mr. Kearn contends he “is unable to afford counsel,” is having difficulty

accessing the prison’s law library due to the COVID-19 pandemic and related lock-down orders,

and so he requests assistance of counsel to prepare “interrogatories,” “discovery,” and to prepare

for an evidentiary hearing. Doc. 176 at 1. Mr. Kearn does not invoke his right to counsel under

Rule 8(c). Nevertheless, the court liberally construes Mr. Kearn’s motion as one asserting his

right to have appointed counsel if the court concludes an evidentiary hearing is required. The

court thus first examines whether an evidentiary hearing is warranted in light of the

government’s supplemental affidavit from Mr. Kearn’s former counsel. Concluding that an

evidentiary hearing is warranted, the court next turns to Mr. Kearn’s eligibility for counsel under

§ 3006A. Because he meets the eligibility requirements, the court appoints counsel for Mr.

Kearn as Rule 8(c) requires. Finally, the court sets a status conference to discuss a schedule for

the parties to conduct limited discovery and prepare for the evidentiary hearing.

       A. Is an evidentiary hearing required?

       In its earlier Memorandum and Order (Doc. 173), the court concluded that, without

further information from Mr. Kearn’s former counsel, Mr. Kearn’s claim that his counsel

provided ineffective assistance of counsel in relation to his possible plea agreement “may

warrant an evidentiary hearing.” Id. at 24 (citing 28 U.S.C. § 2255(b)). Since, the government

has supplied an affidavit from Mr. Kearn’s former counsel, Mike Francis. Doc. 178-1. In his

affidavit, Mr. Francis contradicts the allegations asserted in Mr. Kearn’s motion. Specifically,

Mr. Francis states that he has “never advised a client” that “he would commit perjury by



                                                 4
         Case 5:13-cr-40057-DDC Document 180 Filed 06/01/20 Page 5 of 8




accepting responsibility for illegal activity he has not actually committed.” Id. at 1. Instead, Mr.

Francis testified by affidavit, his practice is to explain what the judge is likely to ask his client at

a guilty plea hearing and advise, “the judge will ask if the client is pleading guilty because he is

guilty.” Id. at 2.

        In short, Mr. Francis contradicts the factual assertions made by Mr. Kearn. The court

concludes this dispute warrants an evidentiary hearing. 28 U.S.C. § 2255(b) (“Unless the motion

and the files and records of the case conclusively show that the prisoner is entitled to no relief,

the court shall . . . grant a prompt hearing . . . .”); United States v. Beltran-Palafox, No. 09-

40022-01-JAR, 12-4016-JAR, 2012 WL 899262, at *3 (D. Kan. Mar. 16, 2012) (“An evidentiary

hearing must be held on a § 2255 motion ‘unless the motion and files and records of the case

conclusively show that the prisoner is entitled to no relief.’” (quoting 28 U.S.C. § 2255(b))). Mr.

Kearn’s motion and Mr. Francis’s affidavit assert diametrically opposed facts. Compare Doc.

165 at 37–38 (“Based on counsel’s advice, [Mr. Kearn] believed he could not plea guilty because

a pretrial discussion with counsel had confirmed he would essentially be lying to the [c]ourt and

thus committing perjury . . . .”) with Doc. 178-1 at 1 (Mike Francis Aff.) (explaining he has

“never advised a client” that “he could not plead guilty because he would commit perjury by

accepting responsibility for illegal activity he has not actually committed”).

        Without “further development of the record,” “[t]he files and records of the case do not

‘conclusively show that [Mr. Kearn] is entitled to no relief.’” United States v. Herring, 935 F.3d

1102, 1111 (10th Cir. 2019) (quoting 28 U.S.C. § 2255(b)). An evidentiary hearing will allow

the court to consider Mr. Kearn’s factual allegations and Mr. Francis’s testimony, and “any

additional evidence the parties wish to present.” Id.; United States v. Gonzalez, 209 F. App’x

842, 846–47 (10th Cir. 2006) (“[I]t is ultimately the role of the district court . . . to assess



                                                   5
         Case 5:13-cr-40057-DDC Document 180 Filed 06/01/20 Page 6 of 8




credibility and weigh the evidence before it.” (citing United States v. Browning, 252 F.3d 1153,

1157 (10th Cir. 2001))); see also Anderson v. Bessemer City, N.C., 470 U.S. 564, 575 (1985)

(noting that trial court decisions on credibility are entitled to deference because “only the trial

judge can be aware of the variations in demeanor and tone of voice that bear so heavily on the

listener’s understanding of and belief in what is said”). The court thus orders an evidentiary

hearing solely on the issue of whether Mr. Kearn’s trial counsel provided effective assistance of

counsel when he advised Mr. Kearn about his available plea offers.

        B. Is Mr. Kearn financially eligible for appointed counsel?

        Because the court has determined an evidentiary hearing is necessary, Mr. Kearn has a

right to appointed counsel for that hearing if he “qualifies to have counsel appointed under 18

U.S.C. § 3006A.” Rule 8(c). Section 3006A(b) provides that “the court, if satisfied after

appropriate inquiry that the person is financially unable to obtain counsel, shall appoint counsel

to represent him.” Id. § 3006A(b). Mr. Kearn has supplied a financial affidavit supporting his

request to proceed In Forma Pauperis. Doc. 177.2 The court has reviewed Mr. Kearn’s records

and concludes he is financially eligible for appointed counsel under § 3006A. Thus, the court

grants Mr. Kearn’s Motion for Appointment of Counsel (Doc. 176). The court appoints the




2
          Mr. Kearn filed this affidavit, or “Application,” separate from his Motion for Appointment of
Counsel (Doc. 176). But Mr. Kearn does not need the court’s permission to proceed without prepayment
of fees on his § 2255 motion because no fees are required. United States v. Garcia, 164 F. App’x 785,
786 (10th Cir. 2006) (“[T]here is no filing fee or court costs associated with a § 2255 proceeding.”).
Nevertheless, the information in Mr. Kearn’s Application is germane to the court’s assessment of his
eligibility for appointed counsel. 18 U.S.C. § 3006A(b). The court has considered that information from
Mr. Kearn’s Application in its review of Mr. Kearn’s eligibility for appointed counsel. Nevertheless, the
court overrules Mr. Kearn’s Application to Proceed without Prepayment of Fees (Doc. 177) because there
are “no filing fees or court costs associated with a § 2255 proceeding.” Garcia, 164 F. App’x at 786; see
also 28 U.S.C. § 1915(a)(1); Garcia, 164 F. App’x at 786 n.1 (noting that the court has broad discretion
to grant or deny permission to proceed in forma pauperis and that denial of IFP status does not prevent a
defendant “from exercising any of the rights to which an indigent is entitled in the course of a § 2255
proceeding”).

                                                    6
         Case 5:13-cr-40057-DDC Document 180 Filed 06/01/20 Page 7 of 8




Office of the Federal Public Defender for the District of Kansas to represent Mr. Kearn for the

limited purpose of preparing for and participating in the evidentiary hearing in this case.

        C. Preparation Schedule

        Mr. Kearn has declared his intent to “prepare written interrogatories and a counter

affidavit” in response to Mr. Francis’s affidavit. Doc. 175 at 1. The court must give Mr. Kearn

an opportunity “to admit or deny the[] correctness” of Mr. Francis’s affidavit, Rules Governing

Section 2255 Proceedings Rule 7(c), and give the parties “adequate time to investigate and

prepare” for an evidentiary hearing. Rule 8(c). The court also must “conduct the hearing as

soon as practicable . . . .” Rule 8(c). But the court declines to set the hearing’s date, or any

discovery deadlines, without hearing from the parties. The court thus sets this case for a status

conference on June 15, 2020 on its 9:00 a.m. docket. At this status conference, the parties must

be prepared to estimate the time needed to investigate and prepare for the evidentiary hearing

and propose an appropriate date for the evidentiary hearing. The court also directs the

government’s counsel to collect information about the timeline for returning Mr. Kearn to this

judicial district for the evidentiary hearing.

        IV.     Conclusion

        As explained above, the court finds an evidentiary hearing is warranted in this case. And

the court grants Mr. Kearn’s Motion for Appointment of Counsel (Doc. 176). The court also sets

the case for a status conference to discuss a proposed hearing date and needed preparation time.

        IT IS THEREFORE ORDERED BY THE COURT THAT defendant Jonathan

Kearn’s Motion for Appointment of Counsel (Doc. 176) is granted.

        IT IS FURTHER ORDERED THAT defendant Jonathan Kearn’s Application to

Proceed without Prepayment of Fees (Doc. 177) is denied.



                                                  7
         Case 5:13-cr-40057-DDC Document 180 Filed 06/01/20 Page 8 of 8




       IT IS FURTHER ORDERED THAT the court appoints the Office of the Federal

Public Defender for the District of Kansas to represent Mr. Kearn for the limited purpose of

preparing for and participating in the evidentiary hearing in this case.

       IT IS FURTHER ORDERED THAT the court will conduct a status conference with

the parties on June 15, 2020, on its 9:00 a.m. docket. At this status conference, the parties must

be prepared to estimate the time needed to investigate and prepare for the evidentiary hearing.

       IT IS SO ORDERED.

       Dated this 1st day of June, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                  8
